Detailed Action
This office action is in response to the amendments filed on 04/20/2022.

Status of Claims
Claims 1-20 are pending.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 8-10, 12, 14-15, and 19-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Sydor et al. (Publication No.  US 2012/0257585, hereinafter referred as Sydor) in view of Etemad al. (US Patent Publication No.  2017/0006607, hereinafter referred as Etemad).
Regarding Claims 1 and 10, Sydor discloses monitoring one or more unlicensed bands available for communication between the small cell eNodeB and a user equipment (A network management system (NMS), co-located with the base station [eNodeB], receive interference information collected [monitoring] by a WiFi [unlicensed band] terminal; see figure 3 numeral 91-92 & ¶ 0034.); 
detecting interference on the one or more unlicensed bands (The NMS uses analyze the interference information; see figure 4 numeral 96.);
scheduling communication on the one or more unlicensed bands to avoid the detected interference (The NMS generate terminal-specific transmission and reception parameters [scheduling]; see figure 4 numeral 96.);
transmitting an instruction to the user equipment to communicate on the one or more unlicensed bands according to the scheduling (The NMS sends transmission and reception parameters to the WiFi terminal; see figure 3/4 numeral 99/97.).
Sydor fails to disclose that the scheduled communication uses long term evolution (LTE). However, in analogous art, Etemad discloses that a PCell configured to communicate in a licensed band and being integrated with a SCell configured to communicate in an unlicensed band; see figure 1 & ¶ 0025. Furthermore, the same or substantially the same communication protocol (e.g., LTE/LTE-A) or communication standard is used to operate each of the PCell and SCell connections with UE; see ¶ 0025. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sydor cognitive WiFi network with carrier aggregation techniques extending data transfers to licensed and unlicensed bands in order to improved data rates and capacity for data transmissions; see ¶ 0011.


Regarding Claim 4, Sydor, as applied to the parent claim above, fails to disclose wherein transmitting the instruction to the user equipment to communicate on the one or more unlicensed bands using LTE comprises transmitting the instruction to the user equipment on a licensed band of one or more licensed bands, the method further comprising transmitting other control information to the user equipment on the licensed band and data to the user equipment on the one or more unlicensed bands. However, in analogous art, Etemad discloses that a PCell configured to communicate in a licensed band and being integrated with a SCell configured to communicate in an unlicensed band; see figure 1 & ¶ 0025. Furthermore, the same or substantially the same communication protocol (e.g., LTE/LTE-A) or communication standard is used to operate each of the PCell and SCell connections with UE; see ¶ 0025. In addition, the PCell [licensed bad] provides the SCell [unlicensed] configuration [instruction] and activation [other control information]; see figure 3 numeral 330 & 350. The SCell enable offloading [data] for upload or download; see ¶ 0036.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sydor cognitive WiFi network with carrier aggregation techniques extending data transfers to licensed and unlicensed bands in order to improved data rates and capacity for data transmissions; see ¶ 0011.


	Regarding Claim 8, Sydor discloses that the one or more unlicensed bands comprise at least one of an 802.11ac communication protocol and an 802.11n communication protocol (The radio cards are operating in the ISM bands and compliant to the IEEE radio standards generically known as the IEEE 802.11n; see ¶ 0029.).

Regarding Claim 9, Sydor discloses that the one or more unlicensed bands comprise at least one of unused satellite bands and unused television bands (The radio cards can be modified to work in other frequency bands, such as the TV bands; see ¶ 0029.).

	Regarding Claim 12, Sydor discloses that the at least one processor is further configured to communicate with the user equipment on the one or more unlicensed bands according to the schedule after transmission of the instruction (WiFi terminal uses the received transmission and reception parameters to transmit and receive WiFi data packets; see figure 3 numeral 94.).

	Regarding Claim 14, Sydor discloses that the at least one processor is further configured to transmit a second instruction to the user equipment, where the second instruction indicates modulation rates to use in communicating over the one or more unlicensed bands (The NMS send instructions to configure the Wi-Fi data radio modulation rate; see ¶ 0079.).

Regarding Claim 15, Sydor discloses that the at least one processor is configured to monitor the one or more unlicensed bands to determine interference characteristics on the one or more unlicensed bands (The NMS uses analyze the interference information; see figure 4 numeral 96.).



	Regarding Claim 19, Sydor discloses that a first unlicensed band of the one or more unlicensed bands comprises an industrial, scientific, and medical (ISM) band (The radio cards are operating in the ISM bands and compliant to the IEEE radio standards generically known as the IEEE 802.11n; see ¶ 0029.).

	Regarding Claim 20, Sydor discloses that a second unlicensed band of the one or more unlicensed bands comprises a band configured to communication in accordance with a WiFi communication protocol (The radio cards are operating in the ISM bands and compliant to the IEEE radio standards generically known as the IEEE 802.11n; see ¶ 0029.).


Claims 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sydor et al. (Publication No.  US 2012/0257585, hereinafter referred as Sydor) in view of Etemad al. (US Patent Publication No.  2017/0006607, hereinafter referred as Etemad) and further in view of Marinier et al. (Publication No.  US 2015/0334643, hereinafter referred as Marinier).
	Regarding Claim 5, Sydor, as applied to the parent claim above, fails to disclose that the monitoring the one or more unlicensed bands is performed aperiodically. However, in analogous art, Marinier discloses that the measurement unit, periodically or non-periodically [aperiodically], measures the level of signals in the medium being monitored by the controller; see ¶ 0032. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sydor cognitive WiFi network with a dynamic adjustment mechanism in order to autonomously adjusting a transmission power level to a value that maximizes the capacity in other BSSs, subject to the constraint that the capacity in the device's own BSS is not adversely impacted by an excessive reduction of its transmission power; see ¶ 0018.

	Regarding Claim 6, Sydor, as applied to the parent claim above, fails to disclose that the monitoring the one or more unlicensed bands is performed periodically. However, in analogous art, Marinier discloses that the measurement unit, periodically or non-periodically [aperiodically], measures the level of signals in the medium being monitored by the controller; see ¶ 0032. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sydor cognitive WiFi network with a dynamic adjustment mechanism in order to autonomously adjusting a transmission power level to a value that maximizes the capacity in other BSSs, subject to the constraint that the capacity in the device's own BSS is not adversely impacted by an excessive reduction of its transmission power; see ¶ 0018.

	Regarding Claim 7, Sydor, as applied to the parent claim above, fails to disclose that the monitoring the one or more unlicensed bands is performed continuously. However, in analogous art, Marinier discloses that the measurement unit, periodically or non-periodically [aperiodically], measures the level of signals in the medium being monitored by the controller; see ¶ 0032. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sydor cognitive WiFi network with a dynamic adjustment mechanism in order to autonomously adjusting a transmission power level to a value that maximizes the capacity in other BSSs, subject to the constraint that the capacity in the device's own BSS is not adversely impacted by an excessive reduction of its transmission power; see ¶ 0018.



Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sydor et al. (Publication No.  US 2012/0257585, hereinafter referred as Sydor) in view of Etemad al. (US Patent Publication No.  2017/0006607, hereinafter referred as Etemad) and further in view of Epstein et al. (Publication No.  US 9,107,172, hereinafter referred as Epstein).
	Regarding Claim 11, Sydor, as applied to the parent claim above, fails to disclose that the at least one processor further configured to increase a transmission power in response to detection of interference on the one or more unlicensed bands. However, in analogous art, Das discloses that monitoring an RF transmission from the interference-susceptible wireless device, sensing the quality of the signal received by the interference-susceptible wireless device, and adjusting the transmit power from the WiFi [unlicensed] wireless device; see column 3 lines 17-26. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sydor cognitive WiFi network with a management coexistence interference mechanism in order to increase the signal quality metric; see column 3 lines 17-26.


Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sydor et al. (Publication No.  US 2012/0257585, hereinafter referred as Sydor) in view of Etemad al. (US Patent Publication No.  2017/0006607, hereinafter referred as Etemad) and further in view of Vicente et al. (Publication No.  US 2004/0054766, hereinafter referred as Vicente).
Regarding Claim 13, Sydor, as applied to the parent claim above, fails to disclose that the at least one processor is further configured to coordinate communication among a plurality of user equipment on the one or more unlicensed bands based on traffic load information corresponding to each unlicensed band of the one or more unlicensed bands. However, in analogous art, Vicente discloses monitoring global conditions, such as channel traffic load; see figure 5 numeral 502 & ¶ 0022. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sydor cognitive WiFi network with a resource control mechanism in order to improve the local condition by activating the global policies; see ¶ 0043.




	
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sydor et al. (Publication No.  US 2012/0257585, hereinafter referred as Sydor) in view of Etemad al. (US Patent Publication No.  2017/0006607, hereinafter referred as Etemad) and further in view of Schulz et al. (Publication No.  US 2007/0026868, hereinafter referred as Schulz).
Regarding Claim 16, Sydor, as applied to the parent claim above, fails to disclose that the at least one processor is further configured to switch communication from a licensed band of one more licensed bands to the one or more unlicensed bands after transmission of the instruction. However, in analogous art, Schulz discloses shifting the data traffic from the channel of the unlicensed/licensed frequency; see ¶ 0020. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sydor cognitive WiFi network with a licensed/unlicensed frequency management mechanism in order to provide greater spectral efficiencies; see ¶ 0004.


Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sydor et al. (Publication No.  US 2012/0257585, hereinafter referred as Sydor) in view of Etemad al. (US Patent Publication No.  2017/0006607, hereinafter referred as Etemad) and further in view of Barbieri et al. (Publication No.  US 2012/0039284, hereinafter referred as Barbieri).
	Regarding Claim 17, Sydor, as applied to the parent claim above, fails to disclose that the at least one processor is further configured to prioritize the one or more unlicensed bands based, at least in part, on metrics indicative of a communication quality on each channel of each of the one or more unlicensed bands. However, in analogous art, Barbieri discloses that the eNB prioritized the multiple white space (WS) channels; see ¶ 0121. The prioritization is based on the channel characteristics; see ¶ 0121. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sydor cognitive WiFi network with a channel selection mechanism in order to facilitate cognitive LTE networks; see ¶ 0011.


Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sydor et al. (Publication No.  US 2012/0257585, hereinafter referred as Sydor) in view of Etemad al. (US Patent Publication No.  2017/0006607, hereinafter referred as Etemad) and further in view of Zhang et al. (Publication No.  US 2015/0071239, hereinafter referred as Zhang).
	Regarding Claim 18, Sydor, as applied to the parent claim above, fails to disclose that the metrics indicative of the communication quality correspond to a signal-to-interference plus noise ratio (SINR) and to a channel quality indicator (CQI). However, in analogous art, Barbieri discloses that the signal quality metrics include a channel quality indicator (CQI); see ¶ 0032. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sydor cognitive WiFi network with a channel selection mechanism in order to avoid frequency bands being underutilized; see ¶ 0008.



Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant indicates that the cited portion of the prior art, individually or in combination, do not discloses the features of claim 1 or claim 4. 
In particular, Applicant submitted that the prior art fails to disclose “detecting interference on the one or more unlicensed bands; scheduling communication on the one or more unlicensed bands to avoid the detected interference” of claim 1. Examiner respectfully disagrees. Sydor discloses that the NMS analyzes the interference information and generates terminal-specific transmission and reception parameters [scheduling]; see figure 4 numeral 96. In addition, Applicant indicates that the office action analogized the small cell eNodeB to the Wifi AP. Examiner notes that the office action analogized the small cell eNodeB  to the network management system, co-located with the base station. 
In particular, Applicant’s arguments with respect to claim(s) 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
For this reason, discussed above, the claims are met by the prior art. Therefore, the claim rejections are maintained.


Conclusion
The newly found prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Charbit et al. (US 2012/0307869) The prior art discloses  a way to offload traffic onto license-exempt bands in a manner that enables the licensed network/eNB to maintain some control over the offloaded traffic and also to reasonably assure that the offloaded traffic will be reliably sent or received on the license-exempt band despite the network not having control over that band; see ¶ 0052.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HECTOR REYES whose telephone number is (571)270-0239. The examiner can normally be reached M-F 6-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.E.R/Examiner, Art Unit 2472   


/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472